The Honorable Ernest Cunningham State Representative 727 Columbia Street Helena, Arkansas 72342-2813
Dear Representative Cunningham:
This is in response to your request for an opinion on whether the City of West Helena has the authority to levy a $15.00 bail bond fee on each bail bond issued within the City, the proceeds of which will be used for housing the City's inmates in the Phillips County Jail.
It is my opinion that the answer to your question is in all likelihood "no." See Op. Att'y Gen. 95-034, issued to you on April 7, 1995. As stated in that opinion, the levying of fees on the issuance of bail bonds is an area of law which has in all likelihood been preempted by state regulation, thus leaving no room for local legislation on the subject. Even if the state had not preempted this area of the law, the City of West Helena would not be empowered to levy such a "fee," in my opinion, without a vote of the people of the City.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General